Now at this day, to wit, of April, 1805, the defendants in court after verdict, but before judgment, move and pray that no judgment be rendered thereon :
1. Because it appears in the indictment, that the warrant was issued in Effingham County, and the rescue in Chatham ; without stating, that the prisoners in custody under the said warrant, were sent by the justice to the next jail, which is in Chatham County, there being no jail in Effingham.
2. Because it does not appear that the principals committed any offence, or were arrested for any legal cause.
3. Because the nature of the offence, the refusal or incapacity to give bail, are not stated in the order for commitment.
4. Because it appears in the warrant of commitment, that it was directed to Henry Williams, who was not a constable» or legally authorised officer, and had no right to execute any magisterial, or judicial precept, or authority whatever.
5. Because the principals arrested under the warrant, on which the rescue is predicated, must first be tried and convicted, before the rescuers can be tried or punished in an indictment for a misdemeanor.
6. Hearing argument on the foregoing grounds, the court sustained the motion on the fifth objection ; whereupon it is ordered that the defendants be discharged, upon payment of costs,